[Cite as State v. Perez, 2017-Ohio-4410.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                  No. 16AP-719
                                                                   (C.P.C. No. 16CR-81)
Angela A. Perez,                                  :
                                                              (REGULAR CALENDAR)
                 Defendant-Appellant.             :


                                            D E C I S I O N

                                       Rendered on June 20, 2017


                 On Brief: Ron O'Brien, Prosecuting                Attorney, and
                 Michael P. Walton, for appellee.

                 On Brief: Yeura R. Venters, Public Defender, and David L.
                 Strait, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.

        {¶ 1} Angela A. Perez is appealing from the awarding of restitution ordered in
conjunction with the sentencing in her criminal case. She assigns a single error of our
consideration:
                 The trial court committed reversible error by ordering
                 Defendant-Appellant to pay restitution without holding a
                 hearing to resolve the dispute as to the appropriate amount
                 of restitution and without determining Defendant-
                 Appellant's ability to pay.

        {¶ 2} At the time of her sentencing, Perez was ordered to pay restitution of
$8,065. She and her counsel had contested the amount and the trial court judge stated
that the amount of restitution would be whatever the prosecution said it was. The judge
No. 16AP-719                                                                           2


also indicated that the amount of restitution could be changed later if Perez and her
counsel provided proof of a different amount of restitution being appropriate.
      {¶ 3} The trial court did not carefully follow R.C. 2929.18(A)(1) which reads:
             Except as otherwise provided in this division and in addition
             to imposing court costs pursuant to section 2947.23 of the
             Revised Code, the court imposing a sentence upon an
             offender for a felony may sentence the offender to any
             financial sanction or combination of financial sanctions
             authorized under this section or, in the circumstances
             specified in section 2929.32 of the Revised Code, may
             impose upon the offender a fine in accordance with that
             section. Financial sanctions that may be imposed pursuant to
             this section include, but are not limited to, the following:

             (1) Restitution by the offender to the victim of the offender's
             crime or any survivor of the victim, in an amount based on
             the victim's economic loss. If the court imposes restitution,
             the court shall order that the restitution be made to the
             victim in open court, to the adult probation department that
             serves the county on behalf of the victim, to the clerk of
             courts, or to another agency designated by the court. If the
             court imposes restitution, at sentencing, the court shall
             determine the amount of restitution to be made by the
             offender. If the court imposes restitution, the court may base
             the amount of restitution it orders on an amount
             recommended by the victim, the offender, a presentence
             investigation report, estimates or receipts indicating the cost
             of repairing or replacing property, and other information,
             provided that the amount the court orders as restitution shall
             not exceed the amount of the economic loss suffered by the
             victim as a direct and proximate result of the commission of
             the offense. If the court decides to impose restitution, the
             court shall hold a hearing on restitution if the offender,
             victim, or survivor disputes the amount. All restitution
             payments shall be credited against any recovery of economic
             loss in a civil action brought by the victim or any survivor of
             the victim against the offender.

             If the court imposes restitution, the court may order that the
             offender pay a surcharge of not more than five per cent of the
             amount of the restitution otherwise ordered to the entity
             responsible for collecting and processing restitution
             payments.
No. 16AP-719                                                                             3


              The victim or survivor may request that the prosecutor in the
              case file a motion, or the offender may file a motion, for
              modification of the payment terms of any restitution
              ordered. If the court grants the motion, it may modify the
              payment terms as it determines appropriate.

       {¶ 4} The State of Ohio, in its appellate brief, has submitted the following
response to the assignment of error:
              The trial court committed error in ordering restitution
              without conduc[t]ing a full hearing, once defendant objected
              to the amount.

       {¶ 5} We agree with the parties. The trial court did not conduct a full hearing on
the amount of restitution. We, therefore, sustain the assignment of error and vacate the
judgment of the trial court as to restitution. We remand the case for a full hearing on the
issues related to restitution.
                                       Judgment vacated and remanded as to restitution.

                            SADLER and BRUNNER, JJ., concur.